Citation Nr: 0332951	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  97-29 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
February 1974, and from November 1990 to April 1991.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C.

The veteran was scheduled to testify at a hearing before a 
Veterans Law Judge in Washington D.C. in October 2003, but 
failed to appear for his hearing.  He has not requested that 
his hearing be rescheduled.  


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the appellant's claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the claims folder reveals that the veteran has not 
been provided the required notice pertaining to his claim of 
entitlement to an increased rating for pseudofolliculitis 
barbae.

The Board notes that at his March 2002 VA dermatological 
examination, the veteran indicated that he was under the care 
of a private physician for his skin disability.  He stated 
that he was taking antibiotics for cysts.

The Board further notes that during the pendency of the 
veteran's appeal, the diagnostic criteria for rating skin 
disabilities were revised.  See 67 Fed. Reg. 49596-49599 
(July 31, 2002).  The veteran is entitled to the application 
of the version of the regulation that is more favorable to 
him from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).  
Although the RO included the new criteria in its September 
2002 supplemental statement of the case and adjudicated the 
veteran's claim under those criteria, the Board observes that 
the medical evidence of record does not specifically address 
the new criteria.  

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide such evidence.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected 
pseudofolliculitis barbae.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  He should also be informed of 
the consequences of his failure to appear 
for the examination without good cause.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

Any special diagnostic studies deemed 
necessary should be performed.  
Unretouched photographs depicting the 
condition should be obtained.

A complete history should be elicited.  
The history should include the types of 
medications, both oral and topical, which 
have been used to treat the veteran's 
skin condition, and the frequency with 
which they are used.  The history should 
also include the total duration, in the 
past year, of any systemic therapy, such 
as corticosteroids or other 
immunosuppressive medication, required in 
the past 12 months.

The examiner should indicate the total 
area of the veteran's body affected by 
his skin disability, to include an 
indication of the extent of exposed areas 
affected.  The examiner should also 
indicate the extent of any lesions, cysts 
and hyperpigmentation associated with the 
veteran's service-connected skin 
disability.

The examiner should describe the extent 
of any exfoliation, exudation, or itching 
involved.  The examiner should address 
the extent to which there exists 
disfigurement associated with the 
service-connected skin disability.  The 
examiner should also describe the 
symptoms and functional impairment 
associated with the service-connected 
skin disability.

The rationale for all opinions expressed 
should also be provided in the 
examination report.  

4.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The RO should then readjudicate the 
issue on appeal.  In doing so, the RO 
should consider both the previous and 
current rating criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




